



Exhibit 10.7


EXECUTION VERSION
SECOND AMENDED AND RESTATED
SUBSIDIARY GUARANTY AGREEMENT


THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of
February 22, 2017 (this “Subsidiary Guaranty Agreement”), is being entered into
among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A SUBSIDIARY GUARANTY JOINDER AGREEMENT (each a
“Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties (as defined in the Credit Agreement
referenced below). All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.


WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), MasTec North
America, Inc., a Florida corporation (together with the Company, collectively,
the “Borrowers” and each individually a “Borrower”), the lenders party thereto
(the “Existing Lenders”) and the Administrative Agent are parties to that
certain Third Amended and Restated Credit Agreement dated as of August 22, 2011
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders agreed to
provide a revolving credit facility, a multi-currency revolving credit facility,
a letter of credit subfacility and a term loan facility to the Company and its
Subsidiaries;
WHEREAS, in connection with the Existing Credit Agreement, certain Subsidiaries
of the Company and the Administrative Agent entered into that certain
Consolidated Amended and Restated Subsidiary Guaranty Agreement dated as of
August 22, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Subsidiary Guaranty Agreement”);


WHEREAS, pursuant to that certain Fourth Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Administrative Agent, Bank of America, N.A., as Swing Line Lender and L/C
Issuer, and the lenders now or hereafter party thereto (the “Lenders”), the
Borrowers have requested that the Existing Credit Agreement be amended and
restated, and the Administrative Agent and the Lenders are willing to so amend
and restate the Existing Credit Agreement;


WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Subsidiary
Guarantors to enter into this Subsidiary Guaranty Agreement, and the Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Subsidiary Guarantors enter into this
Subsidiary Guaranty Agreement; and


WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Subsidiary Guarantors pursuant to certain Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Permitted Standalone
Letters of Credit;


NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Credit Agreement and (b) the Secured Parties
to from time to time make and maintain extensions of credit under the Credit
Agreement and under the Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit, the parties
hereto agree that the Existing Subsidiary Guaranty Agreement is hereby amended
and restated in this Subsidiary Guaranty Agreement, with the effect that the
Existing Subsidiary Guaranty Agreement as so amended and restated is hereby
continued into this Subsidiary Guaranty Agreement, and this Subsidiary Guaranty
Agreement shall constitute neither a release nor novation of any guarantee
arising under the Existing Subsidiary Guaranty Agreement nor a refinancing of
any indebtedness or obligations arising thereunder or under the Existing Credit
Agreement or related documents, but rather the guarantee in effect under the
Existing Subsidiary Guaranty Agreement shall continue in effect on the terms
hereof, as follows:


1.    Guaranty. Each Subsidiary Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below). For all
purposes of this Subsidiary Guaranty Agreement, “Guaranteed Liabilities” means:
(a) each Borrower’s prompt payment in full, when due or declared due and at all
such times, of all Obligations and all other amounts pursuant to the terms of
the Credit Agreement, the Notes, and all other Loan Documents heretofore, now or
at any time or times hereafter owing, arising, due or payable from any Borrower
to any one or more of the Secured Parties, including principal, interest,
premiums and fees (including all fees and expenses of counsel required to be
paid under the Credit Agreement, the Notes or another Loan Document
(collectively, “Attorneys’ Costs”)); (b) each Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Borrower under the Credit Agreement, the Notes and all other Loan
Documents; and (c) the prompt payment in full by each Loan Party, when due or
declared due and at all such times, of obligations and liabilities now or
hereafter arising under the Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Standalone Letters of Credit; provided that the
Guaranteed Liability of a Subsidiary Guarantor shall exclude any Excluded Swap
Obligations with respect to such Subsidiary Guarantor. The Subsidiary
Guarantors’ obligations to the Secured Parties under this Subsidiary Guaranty
Agreement are hereinafter collectively referred to as the “Subsidiary
Guarantors’ Obligations” and, with respect to each Subsidiary Guarantor
individually, the “Subsidiary Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Subsidiary Guarantor individually with respect
to its Subsidiary Guarantor’s Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.







--------------------------------------------------------------------------------





Each Subsidiary Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Subsidiary Guaranteed Liabilities.


The Subsidiary Guarantors’ Obligations are secured by various Collateral
Documents referred to in the Credit Agreement, including without limitation the
Security Agreement, the Pledge Agreement and the Mortgages.


2.    Payment.    If any Loan Party shall default in payment or performance of
any of the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Subsidiary Guarantors
will, upon demand thereof by the Administrative Agent, (i) fully pay to the
Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Subsidiary Guarantor’s Obligations set forth in Section 1
hereof, an amount equal to all the Guaranteed Liabilities then due and owing or
declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 8.01(f) of the Credit Agreement (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 2, the Subsidiary
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed
to include any amount (whether principal, interest, premium or fees) which would
have been accelerated in accordance with Section 8.02 of the Credit Agreement
but for the fact that such acceleration could be unenforceable or not allowable
under any Debtor Relief Law.


3.    Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Subsidiary Guarantors’ Obligations under this Subsidiary
Guaranty Agreement shall be joint and several, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby expressly waives, to the
extent permitted by law, any defense to its obligations under this Subsidiary
Guaranty Agreement and all Collateral Documents to which it is a party by reason
of:


(a)    any lack of legality, validity or enforceability of the Credit Agreement,
of any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Subsidiary Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);


(b)    any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;


(c)    any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Subsidiary Guarantor’s Obligations of any other Subsidiary Guarantor, or of
any other obligations or liabilities of any Person under any of the Related
Agreements;


(d)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Subsidiary Guarantor’s Obligations of any Subsidiary
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;


(e)    any dissolution of any Borrower, any Subsidiary Guarantor, any other Loan
Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Subsidiary Guarantor, any other Loan Party or
any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Loan Party or any other party to a Related Agreement;


(f)    any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Subsidiary
Guarantor’s Obligations of any other Subsidiary Guarantor and obligations
arising under any other guaranty or any other Loan Document now or hereafter in
effect);


(h)    any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Subsidiary Guarantor’s Obligations of any
other Subsidiary Guarantor, or any of the obligations or liabilities of any
party to any other Related Agreement;


(i)    any other circumstance whatsoever (with or without notice to or knowledge
of any Subsidiary Guarantor or any other Loan Party) which might in any manner
or to any extent vary the risks of such Loan Party, or might otherwise
constitute a legal or equitable defense available to, or discharge of, a surety
or a guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the Guaranteed Liabilities or Subsidiary Guarantors’ Obligations.







--------------------------------------------------------------------------------





It is the express purpose and intent of the parties hereto that this Subsidiary
Guaranty Agreement and the Subsidiary Guarantors’ Obligations hereunder and
under each Subsidiary Guaranty Joinder Agreement shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.


4.    Currency and Funds of Payment. All Subsidiary Guarantors’ Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Company
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Company or any other Loan Party of any
or all of the Guaranteed Liabilities. If, for the proposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Subsidiary Guarantor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Subsidiary Guaranty Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudicated to be so due in the Judgment Currency, the Administrative Agent
or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Subsidiary Guarantor in
the Agreement Currency, such Subsidiary Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Subsidiary Guarantor (or to any other Person who
may be entitled thereto under applicable law).


5.    Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Subsidiary Guarantors’ Obligations shall immediately be and become due and
payable.


6.    Subordination. Until this Subsidiary Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Subsidiary Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Subsidiary Guarantor (a) of any
Borrower, to the payment in full of the Guaranteed Liabilities, (b) of every
other Subsidiary Guarantor (an “obligated Subsidiary Guarantor”), to the payment
in full of the Subsidiary Guarantors’ Obligations of such obligated Subsidiary
Guarantor, and (c) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Secured Party and arising under the Loan Documents or any Secured Cash
Management Agreement or Secured Hedge Agreement. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Subsidiary Guarantors’ Obligations, or such other obligations, as applicable,
and, after such request and pending such payment, shall be held by such
Subsidiary Guarantor as agent and bailee of the Secured Parties separate and
apart from all other funds, property and accounts of such Subsidiary Guarantor.


7.    Suits. Each Subsidiary Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Subsidiary Guarantor, the Subsidiary Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Subsidiary Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Subsidiary
Guarantors, whether or not suit has been commenced against any Borrower, any
other Subsidiary Guarantor, or any other Person and whether or not the Secured
Parties have taken or failed to take any other action to collect all or any
portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.


8.    Set-Off and Waiver. Each Subsidiary Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Subsidiary Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Subsidiary Guarantor may now or
at any time hereafter have against any Borrower or any other Loan Party or any
or all of the Secured Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Subsidiary Guarantor.
Each Subsidiary Guarantor agrees that each Secured Party shall have a lien for
all the Subsidiary Guarantor’s Obligations upon all deposits or deposit
accounts, of any kind, or any interest in any deposits or deposit accounts, now
or hereafter pledged, mortgaged, transferred or assigned to such Secured Party
or otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping) for the account or benefit of such
Subsidiary Guarantor, including any balance of any deposit account or of any
credit of such Subsidiary Guarantor with the Secured Party, whether now existing
or hereafter established, and hereby authorizes each Secured Party from and
after the occurrence of an Event of Default at any time or times with or without
prior notice to apply such balances or any part thereof to such of the
Subsidiary Guarantor’s Obligations to the Secured Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 8, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.







--------------------------------------------------------------------------------





9.    Waiver of Notice; Subrogation.


(a)    Each Subsidiary Guarantor hereby waives to the extent permitted by law
notice of the following events or occurrences: (i) acceptance of this Subsidiary
Guaranty Agreement; (ii) the Secured Parties heretofore, now or from time to
time hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of any Borrower or
any other Loan Party, or otherwise entering into arrangements with any Loan
Party giving rise to Guaranteed Liabilities, whether pursuant to the Credit
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in Section
3 hereof. Each Subsidiary Guarantor agrees that each Secured Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Subsidiary Guarantor from its Subsidiary
Guarantor’s Obligations, and each Subsidiary Guarantor hereby consents to each
and all of the foregoing events or occurrences.


(b)    Each Subsidiary Guarantor hereby agrees that payment or performance by
such Subsidiary Guarantor of its Subsidiary Guarantor’s Obligations under this
Subsidiary Guaranty Agreement may be enforced by the Administrative Agent on
behalf of the Secured Parties upon demand by the Administrative Agent to such
Subsidiary Guarantor without the Administrative Agent being required, such
Subsidiary Guarantor expressly waiving to the extent permitted by law any right
it may have to require the Administrative Agent, to (i) prosecute collection or
seek to enforce or resort to any remedies against any Borrower or any other
Subsidiary Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Subsidiary Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH SUBSIDIARY GUARANTOR THAT DEMAND UNDER THIS SUBSIDIARY
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.


(c)    Each Subsidiary Guarantor further agrees that with respect to this
Subsidiary Guaranty Agreement, such Subsidiary Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until 93 days immediately following
the Facility Termination Date or such other period as may be agreed to in
writing by the Administrative Agent shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Subsidiary Guarantor on account of
such rights at any time prior to termination of this Subsidiary Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Subsidiary Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or otherwise as the Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Subsidiary Guarantors’
Obligations, the termination or expiration of this Subsidiary Guaranty Agreement
in any manner, including but not limited to termination in accordance with
Section 22 hereof, and occurrence of the Facility Termination Date.


10.    Effectiveness; Enforceability. This Subsidiary Guaranty Agreement shall
be effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Subsidiary Guarantor under this Subsidiary Guaranty Agreement may be asserted by
the Administrative Agent on behalf of the Secured Parties by written notice
directed to such Subsidiary Guarantor in accordance with Section 24 hereof.


11.    Representations and Warranties. Each Subsidiary Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that (a) it is duly authorized to execute and deliver this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable), and to perform its obligations under this Subsidiary Guaranty
Agreement; (b) this Subsidiary Guaranty Agreement (or the Subsidiary Guaranty
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Subsidiary Guarantor by its duly authorized
representatives; (c) this Subsidiary Guaranty Agreement (and any Subsidiary
Guaranty Joinder Agreement to which such Subsidiary Guarantor is a party) is
legal, valid, binding and enforceable against such Subsidiary Guarantor in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and (d) such
Subsidiary Guarantor’s execution, delivery and performance of this Subsidiary
Guaranty Agreement (and any Subsidiary Guaranty Joinder Agreement to which such
Subsidiary Guarantor is a party) do not violate or constitute a breach of (i)
any of its Organization Documents, (ii) any agreement or instrument to which
such Subsidiary Guarantor is a party, or (iii) any Law to which it or its
properties or operations is subject, except in each case referred to in clause
(d)(ii) or (d)(iii) to the extent that could not reasonably be expected to have
a Material Adverse Effect.


12.    Expenses and Indemnity. Each Subsidiary Guarantor agrees to be jointly
and severally liable for the payment of all reasonable and documented fees and
expenses, including Attorneys’ Costs (but limited to the fees, charges and
disbursements of one counsel and one local counsel and one applicable regulatory
counsel in each relevant jurisdiction for the Administrative Agent and one
counsel and one local counsel and one applicable regulatory counsel in each
relevant jurisdiction for the other Secured Parties (and, in the case of a
conflict of interest, one additional counsel to all such affected Secured
Parties similarly situated, taken as a whole)), incurred by any Secured Party in
connection with the enforcement of this Subsidiary Guaranty Agreement, whether
or not suit be brought. Without limitation of any other





--------------------------------------------------------------------------------





obligations of any Subsidiary Guarantor or remedies of the Administrative Agent
or any Secured Party under this Subsidiary Guaranty Agreement, each Subsidiary
Guarantor shall, to the fullest extent permitted by Law, indemnify, defend and
save and hold harmless the Administrative Agent and each Secured Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including Attorneys’ Costs) that may be suffered or incurred by the
Administrative Agent or such Secured Party in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Borrower or any applicable Loan Party enforceable against any
Borrower or such applicable Loan Party in accordance with their terms; provided
that such indemnity shall not, as to any indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an indemnitee for breach in bad faith of such indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an indemnitee
against any other indemnitee (other than any proceeding against any indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local counsel and one applicable regulatory counsel in each relevant
jurisdiction for the Administrative Agent and one counsel and one local counsel
and one applicable regulatory counsel in each relevant jurisdiction for the
other indemnitees (and, in the case of a conflict of interest, one additional
counsel to all such affected indemnitees similarly situated, taken as a whole).
The obligations of each Subsidiary Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Subsidiary Guaranty Agreement.


13.    Reinstatement. Each Subsidiary Guarantor agrees that this Subsidiary
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, at any time payment received by any Secured Party in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.


14.    Attorney-in-Fact. To the extent permitted by law, each Subsidiary
Guarantor hereby appoints the Administrative Agent, for the benefit of the
Secured Parties, as such Subsidiary Guarantor’s attorney-in-fact for the
purposes of carrying out the provisions of this Subsidiary Guaranty Agreement
and taking any action and executing any instrument which the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is coupled with an interest and is irrevocable; provided that the
Administrative Agent shall have and may exercise rights under this power of
attorney only upon the occurrence and during the continuance of an Event of
Default.


15.    Reliance. Each Subsidiary Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that: (a) such
Subsidiary Guarantor has adequate means to obtain on a continuing basis (i) from
any Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information (including books and records), in each case as it deems material in
deciding to provide this Subsidiary Guaranty Agreement and any Subsidiary
Guaranty Joinder Agreement (“Other Information”); (b) such Subsidiary Guarantor
is not relying on any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, to provide any such information, now or
in the future; (c) such Subsidiary Guarantor has been furnished with and
reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Subsidiary Guaranty Agreement (and
any Subsidiary Guaranty Joinder Agreement); (d) such Subsidiary Guarantor has
relied solely on the Subsidiary Guarantor’s own independent investigation,
appraisal and analysis of the Borrowers and the other Loan Parties, such
Persons’ financial condition and affairs, the Other Information, and such other
matters as it deems material in deciding to provide this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement) and is fully aware of
the same; and (e) such Subsidiary Guarantor has not depended or relied on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to such Subsidiary Guarantor’s decision to provide this Subsidiary
Guaranty Agreement (and any Subsidiary Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Subsidiary Guarantor agrees that no Secured Party
has any duty or responsibility whatsoever, now or in the future, to provide to
such Subsidiary Guarantor any information concerning any Borrower or any other
Loan Party or such Persons’ financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if such
Subsidiary Guarantor receives any such information from any Secured Party or its
or their employees, directors, agents or other representatives or Affiliates,
such Subsidiary Guarantor will independently verify the information and will not
rely on any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.


16.    Rules of Interpretation. The rules of interpretation contained in Section
1.03 of the Credit Agreement shall be applicable to this Subsidiary Guaranty
Agreement and each Subsidiary Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.


17.    Entire Agreement. This Subsidiary Guaranty Agreement and each Subsidiary
Guaranty Joinder Agreement, together with the Credit Agreement and other Loan
Documents, constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Sections 22 and 25, neither this Subsidiary Guaranty Agreement nor





--------------------------------------------------------------------------------





any Subsidiary Guaranty Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


18.    Binding Agreement; Assignment. This Subsidiary Guaranty Agreement, each
Subsidiary Guaranty Joinder Agreement and the terms, covenants and conditions
hereof and thereof, shall be binding upon and inure to the benefit of the
parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that no Subsidiary
Guarantor shall be permitted to assign any of its rights, powers, duties or
obligations under this Subsidiary Guaranty Agreement, any Subsidiary Guaranty
Joinder Agreement or any other interest herein or therein except as expressly
permitted herein or in the Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.


19.    Secured Cash Management Agreements, Secured Hedging Agreements and
Secured Permitted Standalone Letters of Credit. No Secured Party (other than the
Administrative Agent) that obtains the benefit of this Subsidiary Guaranty
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder (including the release, impairment or
modification of any Subsidiary Guarantors’ Obligations or security therefor)
other than in its capacity as a Lender or the L/C Issuer and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Subsidiary Guaranty Agreement to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other satisfactory arrangement have been made with respect to, the Secured
Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements or Secured Permitted Standalone Letters of Credit to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank, Hedge Bank or PSLOC Bank, as the case may be. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Subsidiary Guaranty Agreement shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
20.    Severability. If any provision of this Subsidiary Guaranty Agreement is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


21.    Counterparts. This Subsidiary Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Agreement to produce or account for more than one such
counterpart executed by the Subsidiary Guarantors against whom enforcement is
sought. Without limiting the foregoing provisions of this Section 21, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Subsidiary Guaranty Agreement.


22.    Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Subsidiary Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement,
and all of the Subsidiary Guarantors’ Obligations hereunder (excluding those
Subsidiary Guarantors’ obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.


23.    Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Subsidiary Guarantor’s guaranty of
the Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid
when due under this Subsidiary Guaranty Agreement shall, upon the request of the
Required Lenders, bear interest at the Default Rate.


24.    Notices. Any notice required or permitted hereunder or under any
Subsidiary Guaranty Joinder Agreement shall be given, (a) with respect to each
Subsidiary Guarantor, at the address of the Company indicated in Schedule 10.02
of the Credit Agreement and (b) with respect to the Administrative Agent or any
other Secured Party, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.


    
25.    Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Subsidiary Guaranty Joinder Agreement substantially in
the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Subsidiary Guarantor, and all references herein and in the other Loan Documents
to the Subsidiary Guarantors or to the parties to this Subsidiary Guaranty
Agreement shall be deemed to include such Person as a Subsidiary Guarantor
hereunder.







--------------------------------------------------------------------------------





26.    Governing Law; Jurisdiction; Etc.


(a)    THIS SUBSIDIARY GUARANTY AGREEMENT AND EACH SUBSIDIARY GUARANTY JOINDER
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES WHICH WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.


(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY
GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR
ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT AGAINST ANY SUBSIDIARY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY
JOINDER AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS SUBSIDIARY GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


27.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


28.          Keepwell.  Each Subsidiary Guarantor that is a Qualified ECP
Guarantor at the time this Subsidiary Guaranty Agreement or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents (including this
Subsidiary Guaranty Agreement) in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Subsidiary Guarantor’s obligations and
undertakings under this Section 28 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Subsidiary Guarantor that is a
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full.  Each
Subsidiary Guarantor that is a Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.




[Signature pages follow.]
    





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Second Amended and Restated Subsidiary Guaranty Agreement as of the day and year
first written above.


GUARANTORS


Bottom Line Services, LLC


By: /s/ Robert E. Apple    
Name: Robert E. Apple
Title: Investor Manager




EC SOURCE Services, LLC
MasTec Network Solutions, LLC
T&D Power, Inc.


By: /s/ Robert E. Apple
Name: Robert E. Apple
Title: Executive Vice President




EC SOURCE Aviation, LLC


By: EC Source Services, LLC, the Sole Member


By: /s/ Robert E. Apple
Name: Robert E. Apple
Title: Executive Vice President




Energy Erectors, Inc.
Energy Environmental Group, InC.
MasTec ETS Service Company, LLC
MasTec Network Solutions, Inc.
MasTec Residential Services, LLC
MP Drilling Holdings, LLC
POWER PARTNERS MASTEC, INC.
Power Partners MasTec, LLC
Three Phase Acquisition Corp.
Three Phase Line Construction, Inc.
Wanzek Construction, Inc.
WesTower Communications, LLC


By:/s/ Robert E. Apple
Name: Robert E. Apple
Title: President




GO GREEN Services, LLC


By:/s/ Robert E. Apple
Name: Robert E. Apple
Title: Initial Manager




Precision Acquisition, LLC


By: MasTec, Inc., the Sole Member


By:/s/ Robert E. Apple
Name: Robert E. Apple
Title: Chief Operating Officer







--------------------------------------------------------------------------------









MasTec POWER CORP.
MasTec Renewables Construction Company, Inc.
Pretec Directional Drilling, LLC
Pumpco, Inc.


By:/s/ Robert E. Apple    
Name: Robert E. Apple
Title: Vice President




Precision Pipeline LLC
Precision Transport Company, LLC


By: /s/ Steve Rooney    
Name: Steve Rooney
Title: President




MasTec Wireless Services, LLC


By: /s/ George Pita    
Name: George Pita
Title: Executive Vice President














                    
                    
ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent


By: /s/ Angela Larkin                                
Name: Angela Larkin                        
Title: Assistant Vice President                    







--------------------------------------------------------------------------------





EXHIBIT A


FORM OF SUBSIDIARY GUARANTY JOINDER AGREEMENT


THIS SUBSIDIARY GUARANTY JOINDER AGREEMENT dated as of ____________________,
20______ (this “Subsidiary Guaranty Joinder Agreement”), is made by
_______________________________, a ________________ (the “Joining Subsidiary
Guarantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referenced below; all capitalized terms used but
not defined herein shall have the meanings provided therefor in such Credit
Agreement).


RECITALS:


A.    Mastec, Inc., a Florida corporation (the “Company”), Mastec North America,
Inc., a Florida corporation (together with the Company, collectively, the
“Borrowers” and each individually a “Borrower”), the lenders party thereto and
the Administrative Agent are party to that certain Fourth Amended and Restated
Credit Agreement dated as of February 22, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


B.    Certain Subsidiaries of the Company and the Administrative Agent are party
to that certain Second Amended and Restated Subsidiary Guaranty Agreement dated
as of February 22, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guaranty Agreement”).


C.    The Joining Subsidiary Guarantor is a Subsidiary of the Company and is
required by the terms of the Credit Agreement to be joined as a party to the
Subsidiary Guaranty Agreement as a Subsidiary Guarantor (as defined in the
Subsidiary Guaranty Agreement).


D.    The Joining Subsidiary Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Permitted Standalone Letters of Credit.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit, the Joining Subsidiary Guarantor hereby agrees as follows:


1.    Joinder. The Joining Subsidiary Guarantor hereby irrevocably, absolutely
and unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
Subsidiary Guarantor and bound by all the terms, conditions, obligations,
liabilities and undertakings of each Subsidiary Guarantor or to which each
Subsidiary Guarantor is subject thereunder, including without limitation the
joint and several, unconditional, absolute, continuing and irrevocable guarantee
to the Administrative Agent for the benefit of the Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary Guarantor were a
signatory to the Subsidiary Guaranty Agreement.


2.    Affirmations. The Joining Subsidiary Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Subsidiary Guarantor contained in the
Subsidiary Guaranty Agreement.


3.    Severability. If any provision of this Subsidiary Guaranty Joinder
Agreement is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Subsidiary
Guaranty Joinder Agreement shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4.    Counterparts. This Subsidiary Guaranty Joinder Agreement may be executed
in any number of counterparts each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Joinder Agreement to produce or account for more than one
such counterpart executed by the Joining Subsidiary Guarantor. Without limiting
the foregoing provisions of this Section 4, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Subsidiary Guaranty Joinder
Agreement.


5.    Delivery. The Joining Subsidiary Guarantor hereby irrevocably waives
notice of acceptance of this Subsidiary Guaranty Joinder Agreement and
acknowledges that the Guaranteed Liabilities are and shall be deemed to be
incurred, and credit extensions under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements made and maintained, in
reliance on this Subsidiary Guaranty Joinder Agreement and the Joining
Subsidiary Guarantor’s joinder as a party to the Subsidiary Guaranty Agreement
as herein provided.


6.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 26 and 27 of the Subsidiary Guaranty Agreement are hereby incorporated
by reference as if fully set forth herein.
    







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Subsidiary Guarantor has duly executed and
delivered this Subsidiary Guaranty Joinder Agreement as of the day and year
first written above.


JOINING SUBSIDIARY GUARANTOR:


__________________________________________


                    
By:_______________________________________
Name:    __________________________________
Title:    __________________________________





